IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 98-41442
                                          _______________


                                  UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                               VERSUS

                                      VICTOR HUGO CORTEZ,

                                                                    Defendant-Appellant.

                                    _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (B-98-CR-272-1)
                                 _________________________
                                          August 30, 2000


Before SMITH and DENNIS, Circuit                     intent to distribute marihuana. We have
  Judges, and HARMON, District Judge.*               examined the briefs and pertinent portions of
                                                     the record and have heard the arguments of
PER CURIAM:**                                        counsel. We find no reversible error in the
                                                     sentence that was imposed.
    Victor Cortez appeals the sentence imposed
following his plea of guilty of possession with         Specifically, there was no error in including
                                                     earlier marihuana offenses as relevant conduct.
                                                     The court properly enhanced the sentence be-
   *
    District Judge of the Southern District of       cause of Cortez’s role as a leader, organizer,
Texas, sitting by designation.                       or manager. The court did not err in refusing
   **
                                                     a downward adjustment for acceptance of
      Pursuant to 5TH CIR. R. 47.5, the court has
                                                     responsibility.
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.          AFFIRMED.
47.5.4.